Opinion issued June 30, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00369-CV
———————————
in re Liberty Lloyds of Texas Insurance Company, Liberty mutual
insurance company, and robert little, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators,
Liberty Lloyds of Texas Insurance Company, Liberty Mutual Insurance Company,
and Robert Little (collectively “Liberty”), filed a petition for writ of
mandamus, challenging the trial court’s order denying their motion to compel
appraisal and abate the underlying insurance case.[1]    
Liberty’s petition questions the
circumstances under which a party waives its contractual right to appraisal.  During the pendency of the petition, the Texas
Supreme Court issued an opinion providing important guidance on that very issue.  See In
re Universal Underwriters of Tex. Ins. Co., No. 10-0238, 2011 WL 1713278, at *2-7 (Tex. May
6, 2011).  Real parties in interest, Omar
Benetiz and Reina Benitez, thereafter withdrew their objection to appraisal and
asked the trial court to modify its order denying Liberty’s motion to compel
appraisal and abate.  Although the
Benitzes agreed to appraisal, they continued to contest abatement.  Pursuant to the Benetizes’ request, the trial
court (1) vacated its earlier order denying Liberty’s motion to compel
appraisal and abate, (2) granted Liberty’s motion to compel appraisal, and (3)
denied Liberty’s request to abate. 
Liberty has not filed an additional or supplemental petition challenging
the trial court’s new order.  Nor has
Liberty responded to the Benitzes’ suggestion that the issues raised in the
petition are now moot.  
Given that the trial court has
vacated the order that is the subject of Liberty’s petition, we conclude that Liberty’s
petition no longer presents anything for our review.  See,
e.g., In re Cnty. of El Paso, 104 S.W.3d 741, 743 (Tex. App.—El Paso 2003,
orig. proceeding).  Accordingly, Liberty’s
petition is dismissed as moot, and all outstanding motions are also dismissed
as moot.    
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
 




[1]
          The underlying case is Omar Benitez and Reina Bermudez-Benitez v.
Liberty Lloyds of Texas Insurance Company, Liberty Mutual Insurance Company,
and Robert Little, No. 2010-13166, in the 11th District Court of Harris
County, Texas, the Honorable Mike Miller presiding.